Citation Nr: 1013347	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
December 1969 and from October 1973 to October 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 2006 and January 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

A hearing was held on December 2, 2009, in Atlanta, Georgia, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  A 
transcript is associated with the claims file.

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded, the issue is properly 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by reports of 
sleep disturbances, suicidal ideation, depression, 
hypervigilance, panic attacks, anger issues, social 
withdrawal, difficulty adapting to stressful situations and a 
Global Assessment of Functioning score of 50; those 
manifestations overall are indicative of serious, but not 
total, impairment in occupational and social functioning.  

2.  The Veteran has a combined disability rating of 80 
percent, which includes a 70 percent rating for PTSD.
3.  The competent evidence of record indicates the Veteran's 
PTSD renders him unable to secure or follow substantially 
gainful employment


CONCLUSIONS OF LAW

1.  The criteria for an increased scheduler evaluation of 70 
percent, but not greater, for service-connected PTSD are met.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that claimant is expected to provide.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPCGPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

With regard to the Veteran's claim for an increased 
disability rating for his service-connected condition, the 
Veteran submitted his claim for an increased rating in 
October 2005.  He was sent a letter in November 2005 which 
notified him that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased 
compensation.  Specifically, he was informed in the letter of 
types of evidence that might show such a worsening, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
Dingess compliant notice was provided to the Veteran in 
September 2007 and May 2009.

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
September 2007 notice was provided to the Veteran, the claim 
was readjudicated in a June 2009 SSOC.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA and private treatment 
records, and by affording him two VA examinations with 
respect to his claim for an increased disability rating for 
PTSD in January 2006 and May 2009.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds the above VA examination reports to be 
thorough and adequate upon which to base a decision with 
regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information 
necessary to evaluate the Veteran's disability under the 
applicable rating criteria.  Consideration was also given to 
the available VA and non-VA treatment records.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination regarding the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran was also provided the opportunity to 
testify before the Board in December 2009.  VA has further 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal

II.	Law and Analysis

A.	PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the 'present level' of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The Veteran's PTSD is currently assigned a 50 percent 
disability evaluation effective from February 18, 2005, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this formula, a 50 percent evaluation is for assignment when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase 'such symptoms as,' followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an evaluation in excess of 50 percent 
for his service-connected PTSD.  Although the Veteran does 
not meet all of the criteria set forth under Diagnostic Code 
9411 for a 70 percent rating, it is not necessary that all of 
the particular symptoms described in the rating criteria for 
a particular degree of disability be present.  See Maurehan, 
supra.  

Socially, the Veteran has been married three times and 
divorced twice.  The Veteran maintains that he has difficulty 
establishing and maintaining effective relationships.  During 
his May 2004 VA examination, the Veteran reported that he and 
his third wife of two years were experiencing problems in 
their marriage due to his anger issues.  In the November 2009 
private psychological report, the physician noted that the 
Veteran's marriage was strained due to his reoccurring bouts 
of depression and his angry outbursts brought on by intense 
feelings of guilt over the deaths of his fellow soldiers in 
service, as well as the shame and stigma he feels is attached 
to Vietnam era Veterans.  During his December 2009 hearing, 
the Veteran testified that he and his wife fought a lot, and 
his socially isolated nature creates problems between them 
because his wife wishes to go out more and feels upset with 
him for not accompanying her to places.  The Veteran states 
that he wants the marriage to work but is not sure if it 
will.  

In a September 2005 letter the Veteran's private psychologist 
wrote that he was treating the Veteran for his "persistent 
suicidal and homicidal thoughts" and his "motor and 
olfactory hallucinations."  The psychologist further wrote 
that the Veteran experiences daily panic attacks as a direct 
result of his hallucinations which affect his ability to 
function effectively.  He noted that the Veteran suffered 
from chronic depression, feelings of guilt and impaired 
impulse control - all of which make him a threat to himself 
and others and contribute "to his inability to establish or 
maintain effective, long lasting relationships both socially 
and or vocationally."  The psychologist also wrote that the 
Veteran has had two failed marriages and "numerous failed 
attempts to establish meaningful relationships."  Based on 
the psychologist's assessment, the Veteran's symptoms include 
increased arousal, hypervigilance, an exaggerated startle 
response as well as difficulty trusting others and sleeping 
due to persistent nightmares - all of which contribute to his 
difficulty adapting to stressful circumstances.  

During his January 2006 VA examination, the Veteran reported 
experiencing flashbacks, night sweats, anxiety and depression 
on a constant basis and stated that he has had trouble 
sleeping for the past thirty years due to these symptoms.  
According to the Veteran, his symptoms have created major 
changes in his daily activities.  The Veteran expressed that 
he prefers not to socialize, is unable to deal with crowds 
and does not want people touching him.  He states that he 
cries frequently, stays housebound, and is unable to maintain 
a job.  The examiner noted that the Veteran's affect and mood 
are abnormal with flattened affect and that he suffers from 
panic attacks which cause him to become fearful and scared.  
The examiner observed that the Veteran's panic attacks occur 
at least ten times a month, and the episodes usually last for 
fifteen minutes.  The examiner further opined that the 
Veteran has difficulty establishing and maintaining effective 
work/school and social relationships because he is unable to 
maintain a job.  

During his May 2009 VA examination, the Veteran maintained 
that he experiences recurrent and intrusive recollections of 
the traumatic event, including images, thoughts and upsetting 
dreams.  The Veteran explained that he constantly tries to 
avoid thoughts, feelings or conversations associated with the 
trauma, and he avoids activities, places and people that 
might trigger memories of the traumatic events.  In 
particular, he states he does not associate with other 
Vietnam veterans because of the memories such involvement 
might trigger.  The Veteran also states that other than his 
wife, two children and father, he only has one friend with 
whom he associates.  The physician observed the Veteran's 
symptoms to include irritability, outbursts of anger, 
difficulty concentrating, hypervigilance and difficulty 
falling or staying asleep.

During his December 2009 hearing, the Veteran stated that he 
has panic attacks two to three times a week and remains 
housebound and isolated so to avoid going out in public.  He 
described one occasion when he accompanied his wife to a 
store.  The Veteran explained that as soon as he walked 
inside the store, he started to get sweaty, felt short of 
breath and likened his reaction to "almost...having a heart 
attack."  The Veteran also described experiencing suicidal 
and homicidal thoughts three to four times a week.  

Industrially, the record reflects that the Veteran is not 
currently employed.  During his travel board hearing, the 
Veteran testified that he left his job due to his depression, 
difficulty working with his peers, and feelings of anger 
towards his supervisors.  Based on a March 2005 letter from 
the Veteran's private physician, the Veteran worked as a 
correctional officer for twenty years but retired seven years 
earlier than the time he was eligible for retirement because 
of trouble dealing with supervisors, an inability to remember 
assigned tasks, depression, guilt, suicidal ruminations and 
increased alcohol use.  During his January 2006 VA 
examination, the examiner noted that the Veteran was 
encouraged to retire early because of his inability to deal 
with authority figures in the workplace.  The examiner also 
observed that the Veteran had not worked for over five years, 
and his mental condition affected his ability to maintain a 
job.  

The Veteran also submitted a letter from a vocational 
counselor in May 2007.  Upon reviewing the Veteran's medical 
records, the counselor remarked on how all of the Veteran's 
physicians commented that he has "difficulty relating well 
to supervisors and co-workers" and "has had difficulty 
maintaining employment because of this condition."  It was 
also discussed in the May 2007 letter that all of the 
Veteran's physicians "stressed his difficulty maintaining 
interpersonal relationships, including those of supervisors 
and co-workers."  The vocational counselor opined that based 
on the Veteran's treatment reports, the Veteran is not 
capable of demonstrating the necessary qualities required for 
successful employment.  The counselor further concluded that 
based on his review of the Veteran's medical reports, the 
Veteran has a vocational disability of 100 percent as a 
result of his diagnoses, symptoms, difficulty with 
interpersonal relations, suicidal ideation and panic attacks.  

A November 2009 letter from the Veteran's private 
psychologist reflects that prior to working as a correctional 
officer, the Veteran was never been able to maintain a long-
term job due to conflicts in the workplace, poor 
relationships with his supervisors, and problems dealing with 
authority figures.  The psychologist explained that the 
Veteran's difficulty dealing with his supervisors arose from 
his "inability to remember tasks [and] guilt over incidents 
in Vietnam," all of which led to suicidal ideations and 
constant depression.  The psychologist concluded that given 
the severity of the Veteran's symptoms, which included social 
withdrawal, major depression, panic disorder, suicidal 
ideations, anger and diminished memory, he found the Veteran 
to be "unemployable when viewed in the context of the 
population as a whole...."  

The Board finds that in this case, the clinical evidence more 
closely approximates the level of occupational and social 
impairment contemplated by a 70 percent rating.  
Specifically, the Veteran is socially withdrawn and 
housebound, has frequent panic attacks, experiences constant 
suicidal thoughts, and has anger issues, intrusive thoughts, 
flat affect and avoidant behavior which results in few to no 
interpersonal relationships with people outside of his own 
family.  In addition, the Board notes that the Veteran has 
been unemployed for nearly ten years, and prior to that he 
had been forced to retire due his anger, depression, and 
inability to work with those in supervisory positions.  This 
coupled with the fact that he has been divorced twice, is 
currently in a strained marriage, and has been noted to have 
numerous failed attempts to establish meaningful 
relationships, is reflective of criteria enumerated under the 
70 percent evaluation for PTSD.  Suicidal ideation, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively and 
difficulty in adapting to stressful circumstances (including 
work or a work like setting) are listed under the criteria 
for the evaluation of a 70 percent evaluation for PTSD.  

Additionally, the Veteran has been assigned multiple GAF 
scores ranging from 33 to 70, by private physicians and 
psychologists as well as VA examiners dating from May 2004 to 
November 2009, which indicate that the Veteran has mild to 
severe impairment.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted 
pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 31 
to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  GAF scores ranging from 41 to 50 indicate 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51-60 reflects 
moderate symptoms (flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and there is no set 'formula' 
followed in assigning evaluations.  Rather, the Board 
considers the Veteran's entire disability picture, including 
GAF scores, when rendering its determination.  Under such 
circumstances, Veterans with identical GAF scores may be 
assigned different evaluations based on each individual's 
symptomatology and level of functioning.  Furthermore, the 
Board need not accept a GAF score as probative.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 492, 433 (1995) (it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and, in so doing, the Board may accept one medical 
opinion and reject others).  

The Board acknowledges that the January 2006 VA examiner 
assigned the Veteran a GAF score of 70 which indicates more 
mild symptoms.  The Board further acknowledges the May 2004 
and May 2009 VA examination reports which reveal GAF scores 
of 60 and 58 which reflect that the Veteran suffers from more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  However, the 
Veteran was assigned a GAF score of 33 in the September 2005 
private psychological report, and GAF scores of 50 in both 
the March 2005 private treatment report as well as the 
November 2009 private psychological report.  This reflects 
more serious symptoms, or any serious impairment in social, 
occupational or school functioning.  The Board finds that the 
GAF scores indicating more severe symptoms are more 
consistent with the medical evidence of record.  Accordingly, 
such characterization more closely approximates the scheduler 
criteria associated with a 70 percent evaluation for the 
Veteran's PTSD.  

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which support a finding that he has gross impairment 
in thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
disorientation as to time or place.  The Board notes the 
September 2005 letter from the Veteran's private psychologist 
in which he commented that the Veteran was being treated for 
"motor and olfactory hallucinations" and assigned the 
Veteran a GAF score of 33.  However, the Board notes that 
upon review of the Veteran's entire medical history, reports 
of hallucinations were only mentioned once. The more recent 
treatment records and VA examination reports are better 
reflective of the Veteran's current symptomatology.  Indeed, 
the overall picture based on the medical evidence of record 
corresponds more closely with the 70 percent disability 
evaluation.  

The Board also acknowledges the Veteran's testimony at his 
hearing that he has frequent angry outbursts as well as 
thoughts of hurting himself.  But the evidence does not 
reflect that the Veteran has ever become violent towards 
others during these outbursts, and the Veteran testified that 
he had never attempted nor did he have any plan to carry out 
his suicidal thoughts.  The record also establishes that the 
Veteran has maintained fairly steady relationships with his 
family members, and he continues to perform activities of 
daily living independently.  He has consistently maintained 
his personal appearance and hygiene to a socially acceptable 
level, without any indication of grossly inappropriate 
behavior.  He has been described as neatly groomed, with an 
appropriate thought process and unimpaired judgment.  
Therefore, the Board finds that the criteria for a 100 
percent schedular evaluation are not met, and a total 
schedular evaluation is not warranted.  

Resolving reasonable doubt in the Veteran's favor as to the 
severity of his service-connected PTSD, the Board concludes 
that the criteria for a 70 percent evaluation are met.  
However, the criteria for a 100 percent schedular evaluation 
are not met, as the Veteran continues to maintain some social 
relationships.  The GAF score assigned reflects severe, but 
not totally incapacitating, PTSD.  Thus, while the criteria 
for a 70 percent evaluation have been met and the appeal is 
granted to this extent, the criteria for a total schedular 
evaluation for PTSD are not met.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 70 percent.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1)(2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describes the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
'governing norms' (which include marked interference with 
employment and frequent periods of hospitalization).  

In this case, the issue of the Veteran's employability will 
be discussed further in the TDIU section below.  Furthermore,  
the Board finds that the rating criteria to evaluate PTSD 
reasonably describes the claimant's disability level and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

The Board concludes that the evidence shows that 
symptomatology associated with the Veteran's PTSD more nearly 
approximates the schedular criteria associated with a 70 
percent disability rating for the entire appeal period.  
Therefore, a staged rating is not in order as the Board finds 
that the 70 percent rating is appropriate for the entire 
appeal period.  

In light of the aforementioned evidence and with the 
application of the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
psychiatric disability picture more nearly approximates the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational 
and social impairment with deficiencies in most areas.  38 
C.F.R. § 4.7 (2009).  

B.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent ore more.  See 38 C.F.R. § 4.16(a) (2009).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2009).  In reaching such a determination, the central 
inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  See 38 C.F.R. § 4.15 (2009).  

The Veteran is service-connected for PTSD, which as 
determined above, is evaluated as 70 percent disabling.  
Service connection is also in effect for a retained bullet 
fragment in the left vastus lateralis muscle and for 
intermittent numbness in his left leg, both of which are 
rated as 10 percent disabling.  The current combined 
evaluation for the Veteran's service-connected disabilities 
is 80 percent.  See 38 C.F.R. § 4.25 (2009).  The Veteran 
meets the percentage requirements for a total disability 
evaluation under 38 C.F.R. § 4.16(a), based solely on the 
service-connected PTSD, rated as 70 percent disabling.  In 
addition, the combined rating of the service-connected 
disabilities is 80 percent, which also meets the percentage 
requirements.  See 38 C.F.R. § 4.16.  

The remaining question, therefore, is whether the Veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  

The Veteran's TDIU claim focuses on the impact his service-
connected PTSD has had on his employability.  The Board 
additionally notes that a review of the examination reports, 
psychological consultation reports, and treatment notes do 
not indicate that any of the Veteran's other service-
connected disabilities have significantly affected his 
ability to obtain or maintain substantially gainful 
employment.  In fact, during his hearing the Veteran stated 
that he did not think his other service-connected 
disabilities by themselves would prevent him from working or 
affect his ability to work.  Thus the Board will evaluate the 
claim for TDIU on the basis of the Veteran's PTSD.  

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside the norm.  
The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The evidence of record reveals that the Veteran worked as a 
correctional officer for 20 years before retiring and has 
been unemployed since approximately 2000.  During the 
December 2009 hearing, the Veteran testified that he left his 
job due to his depression and anger.  He stated that due to 
his depression he frequently missed work for two to three 
days at a time and was spoken to regarding his misuse of sick 
leave.  He also stated that he would get mad at his 
supervisors and had problems with his peers.  He was 
diagnosed with PTSD three years after retiring and it was 
then the Veteran realized the cause of his anger.  During his 
January 2006 VA examination, the Veteran reported that he was 
forced to retire early because of his inability to deal with 
authority in the workplace.  The January 2006 examiner noted 
that the Veteran's mental condition affected his ability to 
maintain a job and that, in the context of the work 
environment, the Veteran had problems dealing with authority 
and poor relationships with his supervisor and peers.  

The Veteran's medical records were later reviewed by a 
vocational expert for a disability evaluation, as reflected 
by the May 2007 statement from the expert.  Upon reviewing 
the records, the vocational expert observed that all of the 
Veteran's treatment providers commented on the Veteran's 
difficulty maintaining employment as well as on his 
difficulty relating well to supervisors and co-workers as a 
result of his chronic symptoms.  Based on his evaluation of 
the Veteran and review of the Veteran's records, the 
vocational expert did not find the Veteran capable of 
demonstrating abilities required for successful employment on 
a regular and sustained basis.  In his opinion, the Veteran 
had a vocational disability of 100 percent as a result of the 
diagnoses, symptoms, difficulties with interpersonal 
relations, suicidal ideation and panic attacks.  

As previously discussed, the Veteran submitted a letter from 
his private psychologist in November 2009 which discussed the 
Veteran's inability to maintain long-term employment prior to 
working as a correctional officer.  The psychologist also 
noted that the Veteran's difficulty working with his 
supervisors arose from his "inability to remember tasks 
[and] guilt over incidents in Vietnam," which led to 
suicidal ideations, constant depression and increased use of 
alcohol to help self-medicate.  The psychologist concluded 
that the severity of the Veteran's symptoms rendered him 
"unemployable" and assigned him a GAF score of 50.  As 
previously discussed, GAF designations are based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Moreover, GAF scores ranging between 41 and 50 reflect 
serious symptoms or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to maintain employment).  

The medical evidence of record shows that the Veteran's 
symptomatology includes social isolation, suicidal thoughts, 
hypervigilance, depression, anger, panic attacks and sleep 
impairment.  Both the May 2007 statement, as well as the 
November 2009 letter evaluated the Veteran as being 
completely unemployable due to his PTSD symptomatology.

In light of the above, the Board finds that the evidence of 
record indicates that the Veteran is unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disability.  The Board recognizes that the May 2009 
VA examination report reflects that the Veteran's PTSD 
symptoms are not severe enough to prevent the Veteran from 
working.  However, the Board finds that the majority of 
evidence as reflected in the remainder of the Veteran's 
medical records,  psychological consultation notes, and 
disability evaluation report in conjunction with the more 
recent hearing testimony indicates that his service-connected 
PTSD is productive of serious symptomatology which 
corresponds with a higher disability evaluation and renders 
him unable to secure or follow a substantially gainful 
occupation.  

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a)(2009).  The 
benefit sought on appeal is accordingly granted.  



ORDER

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent, but not higher, is granted, subject to 
laws and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only. 

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


